J -A16039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  MIKE MURPHY AND MIKE MURPHY             :     IN THE SUPERIOR COURT OF
  RENTALS, INC.                                       PENNSYLVANIA


               v.


  MARK HOOVER AND JEFFREY D.
  SERVIN, ESQ.                                  No. 1445 MDA 2018


 APPEAL OF: JEFFREY D. SERVIN

             Appeal from the Judgment Entered August 3, 2018
    In the Court of Common Pleas of Cumberland County Civil Division at
                             No(s): 2016-06899

BEFORE:    LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.
MEMORANDUM BY STEVENS, P.J.E.:                FILED: JULY 23, 2019
      Appellant Jeffrey D. Servin, Esq., appeals from the judgment entered in

the Court of Common Pleas of Cumberland County on August 3, 2018,
following the filing of a Motion for Imposition of Sanctions and Motion to Make

Rule Absolute by Appellees Mike Murphy and Mike Murphy Rentals, Inc. We

affirm.

      On December 12, 2016, Appellees filed a Dragonettil/abuse of process

action against Appellant and his former client, Mark Hoover following a



1 The Dragonetti Act created the following cause of action:
      (a) Elements of action. --A person who takes part             in the
      procurement, initiation or continuation of civil proceedings against



   Former Justice specially assigned to the Superior Court.
J -A16039-19



frivolous lawsuit filed by Appellant on behalf of Hoover in the Cumberland
County Court of Common Pleas at Docket No. 2016-00934 which had been

dismissed with prejudice on August 18, 2016.         Appellant filed Preliminary
Objections thereto on February 14, 2017, and in its Order filed on May 12,
2017, the trial court overruled those objections and directed Hoover to file an

answer to Appellees Complaint within twenty (20) days of the receipt of the
Order. In its Order dated May 30, 2017, the trial court also ruled upon and

denied Appellant's "Motion to Vacate Order by Stipulation" that had been filed

on May 26, 2017, in connection with the trial court's May 12, 2017, Order.
Hoover ultimately filed his Answer on June 9, 2017.

      On May 29, 2018, the trial court granted Appellees' Motion to Compel

Discovery Responses ordered Hoover to complete and verify the outstanding

request for production of and produce all response documents for the benefit

Appellees within twenty (20) days or face sanctions.          When Hoover and



      another is subject to liability to the other for wrongful use of civil
      proceedings:

           (1) he acts in a grossly negligent manner or without
           probable cause and primarily for a purpose other than
          that of securing the proper discovery, joinder of parties
          or adjudication of the claim in which the proceedings are
           based; and
           (2) the proceedings have terminated in favor of the
           person against whom they are brought.

42 Pa.C.S.A. § 8351(a).



                                      -2
J -A16039-19



Appellant still had not complied with the trial court's Order thirty (30) days
later, on June 29, 2018, Appellees filed a Motion for Special Relief requesting

that sanctions be imposed upon them.

      The trial court issued a Rule to Show Cause upon Hoover and Servin on

July 3, 2018, giving them ten (10) days from the date of service of the Order

in which to respond as to why the requested relief should not be granted.
Appellees served the Rule to Show Cause upon Hoover and Servin via email

and U.S. mail on July 9, 2018, and provided proof of service for the same.
When they received no response, Appellees filed their Motion to Make Rule
Absolute, and the trial court granted the Motion on July 27, 2018, at which
time Hoover and Appellant were sanctioned $350.00 in attorney's fees,
ordered to produce the requested discovery within five days, and warned that

their failure to do so would result in judgment being entered in favor of
Appellees. Upon their failure to comply, the trial court entered judgment in
favor of Appellees on August 3, 2018.

      On August 30, 2018, Appellant purported to file a Notice of Appeal from

the Orders entered on July 27, 2018, and August 8, 2018.2         On September


2 "It is well -established that [a]ppeals to this Court are usually permitted only
after entry of a final judgment .... [a]n appeal to this Court can only lie from
judgments entered subsequent to the trial court's disposition of post -verdict
motions, not from the order denying post -trial motions." McEwing v. Lititz
Mut. Ins. Co., 77 A.3d 639, 645 (Pa.Super. 2013) (citation omitted).
Appellees had judgment entered on August 3, 2018; the trial court did not
enter an Order on August 8, 2018.



                                      -3
J -A16039-19



5, 2018, the trial court directed Appellant to file a concise statement of the
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

filed what he titled "Appellants' Pa.R.A.P. 1925(b) Statement of Matters
Complained of on Appeal" on September 24, 2019.

      In his brief, Appellant presents the following question for this Court's
review:
              Whether a motion to compel production of documents could
      violate the attorney/client privilege, as so asserted by Mark
      Hoover, should the Appellant, so as not to violate said privilege
      transmit those documents to the trial judge, to assess and review
      whether their disclosure would so violate said privilege in order
      for Appellant not to violate the rules of professional responsibility
      for an attorney and subject said attorney to disciplinary action.
Brief for Appellant at 1 (unnecessary capitalization omitted).

      In its Statement in Lieu of 1925(a) Opinion filed on December 27, 2018,

the trial court states, inter alia, the following:

      [Appellant] an attorney licensed to practice in Pennsylvania, has
      filed Appellants' Pa.R.A.P. 1925(b) Statement of Matters
      Complained of on Appeal that does not comply with Pennsylvania
      Rules of Appellate Procedure 1925; consequently all issues should
      be deemed waived, and the appeal should be denied.               The
      Statement of Matters amounts to a general, unsubstantiated claim
      of error. Importantly, [Appellant] has failed to concisely state any
      specific error made by this court which makes a direct and detailed
      response to the appeal nearly impossible.              [Appellant's]
      Statement of Matters does not identify any cognizable error of law,
      and consists of mere argument and a self-serving conclusion of
      law claiming his actions should be excused under the attorney -
      client privilege and for reasons of personal hardship.

Statement in Lieu of 1925(a) Opinion, filed 12/27/18, at 1.




                                        -4
J -A16039-19


      Therefore, prior to reaching the merits of Appellant's issue, we must

address whether he has preserved it for our review. In this regard, this Court

recently observed that:

      Pa.R.A.P. 1925(b) provides that a judge entering an order giving
      rise to a notice of appeal "may enter an order directing the
      appellant to file of record in the trial court and serve on the judge
      a concise statement of the errors complained of on appeal
      (Statement')." Rule 1925 also states that "[i]ssues not included
      in the Statement and/or not raised in accordance with the
      provisions of this paragraph (b)(4) are waived." Pa.R.A.P.
      1925(b)(4)(vii). In Commonwealth v. Lord, 553 Pa. 415, 719
A.2d 306 (1998), our Supreme Court held that "from this date
      forward, in order to preserve their claims for appellate review,
      [a]ppellants must comply whenever the trial court orders them to
      file a Statement of Matters Complained of on Appeal pursuant to
      Rule 1925. Any issues not raised in a 1925(b) statement will be
      deemed waived." Lord, 719 A.2d at 309; see also
      Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d 775, 780
      (2005) (stating any issues not raised in a Rule 1925(b) statement
      are deemed waived). This Court has held that "[o]ur Supreme
      Court intended the holding in Lord to operate as a bright -line rule,
      such that 'failure to comply with the minimal requirements of
      Pa.R.A.P. 1925(b) will result in automatic waiver of the issues
      raised.' " Greater Erie Indus. Dev. Corp. v. Presque Isle
      Downs, Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en banc)
      (emphasis in original) (quoting Commonwealth v. Schofield,
      585 Pa. 389,888 A.2d 771,774 (2005).
U.S. Bank, N.A. for Certificateholders of LXS 2007-7N Tr. Fund v. Hua,
193 A.3d 994,996-97 (Pa.Super. 2018).

      Here, the day after Appellant filed his notice of appeal, the trial court

directed him to file a concise statement of errors complained of on appeal

within twenty-one (21) days.      That statement consists of ten individually

numbered paragraphs followed by a wherefore clause which reads like a
narrative.   In fact, when the "concise statement" is compared with the

                                      -5-
J -A16039-19


appellate brief Appellant has presented for this Court's review, it is evident

that the documents read verbatim, except for the numbers one (1) through

ten (10) which are placed in front of the various paragraphs in the concise

statement. For this reason, we agree with the trial court that Appellant has

waived his claim on appeal by failing to adequately specify the nature of that

claim in his Rule 1925(b) statement. See Commonwealth v. Reeves, 907
A.2d 1, 2 (Pa.Super. 2006) ("If a Rule 1925(b) statement is too vague, the

trial judge may find waiver and disregard any argument"), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

         In light of the foregoing, we cannot reach the merits of Appellant's
claim.

         Judgment Affirmed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/23/2019




                                      -6